Citation Nr: 1632762	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO. 14-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to service-connected residuals of a right medial clavicle resection. 

2. Entitlement to a disability evaluation in excess of 20 percent for residuals of a right medial clavicle resection. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1962 to October 1976. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a videoconference hearing in June 2016. A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher disability rating for right medial clavicle resection residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran properly withdrew a claim for entitlement to service connection for radiculopathy of the right upper extremity. 




CONCLUSION OF LAW

The claim for entitlement to service connection for radiculopathy of the right upper extremity is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a June 2016 hearing, it was noted that the appeal certified to the Board was one of entitlement to service connection for upper extremity radiculopathy as secondary to his service-connected surgical residuals in the right shoulder. The Veteran indicated that it was never his intent to pursue such an appeal and that he did not wish the Board to make any further consideration on the issue. This was reduced to writing in the form of a hearing transcript, and it effectively serves to withdraw the issue from appellate consideration. 


ORDER

The claim for entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to service-connected residuals of a right medial clavicle resection, is dismissed. 





REMAND

During his June 2016 hearing, the Veteran clarified that the RO's certification of the issue of entitlement to service connection for radiculopathy in the right upper extremity was in error. The Veteran reported that he was seeking a higher rating for right clavicle resection residuals and that he was not claiming service connection for a separate neurological disability. 

The only statement of the case of record specifically addresses service connection, and the Veteran has withdrawn such an issue from appellate consideration. However, because the Veteran's stated claim for an increased rating was implicit in his filing of the claim dismissed, the rating claim must be remanded for specific adjudication and if necessary for any appellate proceedings. Sondel v. Brown, 6 Vet. App. 218 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993) (generally observing that the Board is obligated to review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal).

Also, as the Veteran has not had a hearing on the merits of his claim for a higher evaluation, he should be informed of his ability to have such a hearing and, if he so chooses to perfect his appeal to the Board, he may request an additional hearing with a Veterans Law Judge on the merits of his claim for an increase.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested. 

Notify the Veteran under the VCAA; develop, and adjudicate the Veteran's application for benefits specifically as to his claim for a disability evaluation in excess of 20 percent for residuals of a right medial clavicle resection. If the claim is not resolved in the Veteran's favor, notify the Veteran and proceed with any appropriate appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


